DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-20 are currently pending.
	Claims 1-20 are rejected.

Priority
	The instant application was filed 02/28/2019. No priority to any other application is claimed.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 02/28/2019 is in compliance with the provisions of 37 CFR 1.97 and have therefore been considered. Signed copies of the IDS documents are included with this Office Action. It is noted that several of the references were missing indication of page numbers. The Examiner has annotated those references herein. Please ensure that all reference information is included on any future IDS submissions.
Drawings
	The Drawings submitted 02/28/2019 are objected to for the following informalities.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 100 in FIG. 1; 1103 in FIG. 4.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1100 in [0063] in reference to Figure 4.  
Figures 5 and 7 contain typographical errors and are labeled as “Shard” Features instead of “Shared” Features.  Correction is requested.

FIGS. 6 and 8 are labelled as permuted n=1000 while the disclosure states that permutation was performed 10000 times [0073; 0075].  Applicant is requested to clarify this discrepancy.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
	
Claim Objections
	The claims are objected to for the following informalities:
	Claims 1, 14, and 19 recite “wherein the common feature is a shared genetic change or shared cluster of genetic changes”, which a typographical error. The claim should be amended to recite “wherein the common feature is a shared genetic change or a shared cluster of genetic changes”.
	Claims 2 and 15 recite “the matrix of subjects and their features”, which a typographical error. The claim should be amended to recite “the matrix of the plurality of subjects and their features”.
	Claim 13 recites “wherein the genetic change comprises a presence of at least one gene; …”, which a typographical error. The claim should be amended to recite “wherein the genetic change comprises: a presence of at least one gene; …”.
	Claim 17 recites “wherein the operations further comprise determining, by the processor…”, which a typographical error. The claim should read as 
	Claim 19 recites “wherein the operations further comprise , …”, which a typographical error. The claim should be amended to recite “wherein the operations further comprise, …”.
	Claim 20 recites “a computer readable storage medium storing comprising executable instructions”, which a typographical error. It is recommended that the claim be amended to recite language such as either “a computer readable storage medium  comprising executable instructions” or “a computer readable storage medium storing 

Claim Interpretation
	Regarding claims 1, 3, 5, 11, 13, 14, 16, 18, and 20, the instant claims recite elements and steps with “or” statements. Claims reciting elements or steps in lists containing an “or” are 
	Regarding claims 14 and 20, the instant claims recite “for generating a common feature resulting from a cancer treatment” in the preamble. It is noted that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct  definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPTQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. The preambles of the instant claims are interpreted to be drawn to the intended use of the composition recited in the body of the claim. Therefore, methods which anticipate or make obvious the limitations contained within the body of the instant claims will be applied under 35 U.S.C 102 and 103.
Definitions
	The specification defines genomic data as comprising DNA sequence information and/or gene identification for at least a portion of the genome of a subject, or the microbiome of a subject, where high throughput or next generation sequencing allows for the sequencing of entire genomes using a massively parallel process in which multiple genome fragments are sequenced at once, at [0028]. 
The specification defines a cluster of genes is a group of genes that are functionally related at [0026] . 

Contingent Claiming
In the interest of compact prosecution, the instant claims are examined to consider all claim limitations. However, the claims herein contain recitations of intended use and contingent claim language that affect the scope of the claims, as recited below. The courts have stated that claims must be given their broadest reasonable interpretation (BRI) consistent with the specification. See In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551 (CCPA 1969); and In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (see MPEP § 2111).
The instant claims include a recitation of contingent claim language.
With respect to contingent claiming, said contingencies as claimed require that the claims are interpreted as provided for in the MPEP at 2111.04 (II), wherein: “the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met). For example, assume a method claim requires step A, if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B”.
In the instant claims, the following is a “contingent” recitation:
Claim 7: “The computer-implemented method of claim 1, further comprising comparing, by the processor, genomic data for a new patient subjected to the treatment with the common feature for the clump of subjects, and if the new patient genomic data shares the common feature, determining that the new subject and the clump of subjects have a same mechanism of response to the treatment”.
With respect to the interpretations above, it is suggested that the claims be amended to recite alternative language so as to avoid interpretation of contingent claiming. 

Claim Rejections - 35 USC § 112
35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 4-5, 7, and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 4 recites the limitation “further comprising correlating the common feature and a phenotype of the clump of subjects”. The metes and bounds of the phenotype are unclear. Under the BRI, the common feature is correlated with a phenotype of the subjects, but it is unclear whether the interpretation of the phenotype is meant to be broader by also encompassing cellular phenotypes, as supported by the disclosure at [0047]. Clarification via claim amendment is requested.
Claim 5 recites the limitation “wherein the genomic data is from the genome of the subjects”. There is insufficient antecedent basis for the limitation as this is the first recitation of a genome. It is recommended to amend the claim to recite “wherein the genomic data is from a genome of the subjects”.
Claim 5 recites the limitation “wherein the genomic data is from the microbiome of the subjects”. There is insufficient antecedent basis for the limitation as this is the first recitation of a microbiome. It is recommended to amend the claim to recite “wherein the genomic data is from a microbiome of the subjects”.
Claim 7 recites the limitation “comparing, by the processor, genomic data for a new patient subjected to the treatment with the common feature for the clump of subjects, and if the new patient genomic data shares the common feature, determining that the new subject and the clump of subjects have a same mechanism of response to the treatment”. Under the BRI, genomic data for a new patient is compared to only one of clumps of subjects sharing a common feature and treatment. It is unclear how this one clump of subjects is chosen. It is also unclear what happens if the new patient genomic data does not share the common feature, i.e., whether the claims that depend on claim 7 are performed. Clarification via claim amendment is requested. 
Claims 8 and 9 recite the limitations of a “further treatment”. It is unclear what this treatment comprises, besides its determination being based upon the mechanism of response to the treatment. Under the BRI, the further treatment is a separate, new treatment, an output of the treatment status of the subjects that were used, or the same initial treatment used. Clarification via claim amendment is requested.
Claim 11 recites the limitation “determining, by the processor, the noise threshold for the δ's comprises determining…”. There is insufficient antecedent basis for the limitation as this is noise threshold in claim 11 or claims 7 and 1, from which claim 11 depends. It is noted that claim 10, which claim 11 does not depend on, recites a noise threshold. It is unclear whether the limitation of the noise threshold in claim 11 is a new recitation, or if the claim dependency is incorrect and claim 11 is intended to be dependent on claim 10. For examination purposes, it is interpreted that claim 11 is intended to depend on claim 10. Clarification via claim amendment is requested.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The instant rejection reflects the Guidance published in the Federal Register notice titled
2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January
7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance  (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04.
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to Step 1: yes, the claims are directed to a computer-implemented method, program product, and system for determining patterns of genetic alterations is response to a treatment [Step 1: YES; See MPEP § 2106.03]. 
With respect to Step 2A, Prong One, the claims recite abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
The claims also recite a law of nature or a natural phenomenon. The MPEP at 2106.04(b) further explains that laws of nature and natural phenomena include naturally occurring principles/relations and nature-based products that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature. With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas) as well as a law of nature or a natural phenomenon.
The claim steps to abstract ideas of mental processes and mathematical concepts as follows:
Independent claims 1, 14, and 20: determining a plurality of δ's for each of the plurality of subjects, wherein each δ is a genetic change in the second sample genomic data compared to the first sample genomic data; creating a matrix of the plurality of subjects and their features, wherein the features comprise the genetic changes or clusters of genetic changes in the plurality of δ's for each of the plurality of subjects; biclustering the matrix of the plurality of subjects and their features, to provide clumps of subjects, each clump of subjects sharing a common feature, wherein the common feature is a shared genetic change or shared cluster of genetic changes.
Dependent claims 2 and 15: permuting the matrix of subjects and their features and re-biclustering the permuted matrix to provide permuted clumps of subjects.
Dependent claim 3 and 16: connecting the clumps of subjects by a feature edge for clumps that share features, a subject edge for clumps that share subjects, or a combination thereof.
Dependent claim 4: correlating the common feature and a phenotype of the clump of subjects.
Dependent claim 6: identifying a common mechanism of response to the treatment based on the common feature.
Dependent claim 7: comparing genomic data for a new patient subjected to the treatment with the common feature for the clump of subjects, and if the new patient genomic data shares the common feature, determining that the new subject and the clump of subjects have a same mechanism of response to the treatment.
Dependent claim 8: determining a further treatment for the new patient based upon the mechanism of response to the treatment.
Dependent claims 10 and 17: determining a noise threshold for the δ's based on an overall distribution of δ values.
Dependent claims 11 and 18: determining a p-value for the δ's, or determining a lower bound for the δ's.
Dependent claims 12 and 19: binarizing the δ's.
Dependent claim 13 recites additional steps that further limit the judicial exceptions in independent claim 1 and, as such, are further directed to abstract ideas.
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than instructions for a user to manually manipulate data using mathematical concepts such as biclustering and permuting, visualize results by making connections between clumps, and make correlations and decisions based on the obtained results. There are no specifics as to the methodology involved in 
The law of nature recited in the claims is evaluated under the BRI and determined herein to cover a correlation between a genetic change or genetic changes and phenotype in the subjects. This correlation exists before identification by the method, and remains unchanged after detection. 
Therefore, claims 1-20 recite an abstract idea or a law of nature [Step 2A, Prong 1: YES; See MPEP § 2106.04].
Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite the following additional elements: 
Claims 1, 14, and 20: “inputting genomic data from a plurality of subjects, wherein the genomic data for each subject of the plurality of subjects comprises first sample genomic data from a first sample taken prior to a treatment, and second sample genomic data from a second outputting, by the processor, the clumps of subjects, the common features, and the treatment”.
Claim 9: administering the further treatment to the subject.
Claim 5 recites steps that further limit the recited additional elements in the claim.
Independent claims 1, 14, and 20 include a computer-implemented method comprising a processor, a computer program product comprising computer readable storage medium and a processor, and a system comprising computer readable storage medium and a processor, respectively, and correspond to the same judicially recited exceptions as pertain to claims 1, 14, and 20 above.
With respect to Step 2A, Prong Two, the additional elements of the claims do not integrate the judicial exceptions into a practical application for the following reasons. Those steps directed to data gathering, such as “inputting” and “outputting”, perform functions of collecting the data needed to carry out the abstract idea and mathematical concepts. Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed. Data gathering steps are not sufficient to integrate an abstract idea into a practical application (MPEP 2106.05(g)). 
Further steps herein directed to additional non-abstract elements of “a computer-implemented method comprising a processor,” “a computer program product comprising computer readable storage medium and a processor,” and “a system comprising computer readable storage medium and a processor” do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions. The claims state nothing more than a generic i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer (MPEP 2106.05(f)). Thus, the limitations only generically link the use of the judicial exceptions to the technological environment of a computer.
The step of “administering the further treatment to the subject” recites an application of the judicial exceptions to effect a treatment for cancer, i.e., an application step. However, the limitation recites only a further treatment based on the mechanism of response to the treatment, as in claim 8. The administration step is not particular, and instead merely provides instructions to “apply” the exception in a generic way. MPEP 2106.04(d)(2) sets forth that the claim limitations must affirmatively recite an action that effects a particular treatment in order to integrate the judicial exception. Thus, the administration step does not integrate the mental analysis and mathematical concepts into a practical application.
Thus, none of the claims recite additional elements which would integrate a judicial exception into a practical application, and the claims are directed to an abstract idea [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].
As such, the claims are lastly evaluated using the Step 2B analysis, wherein it is determined that because the claims recite abstract ideas which are not integrated into a practical application, the claims also lack a specific inventive concept. Applicant is reminded that the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception. As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity. Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).
With respect to the instant claims, the prior art to Pellini et al. (US 2020/0211679 A1) discloses that inputting and outputting is a data gathering element that is routine, well-understood and conventional in the art. Said portions of the prior art are, for example, [0199]. As such, 
With respect to the instant claims, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception. Further exemplified prior art to, for example, Pellini et al. (US 2020/0211679 A1) teaches that computing elements are routine, well-understood and conventional in the art at [0191-0204]. The specification also includes descriptions of generic computer processors and systems at [0060-0070]. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer. Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
The courts have also found limitations adding the words "apply it" (or an equivalent) (i.e., an administration step that is not particular) with the judicial exception not to be enough to qualify as “significantly more” (see MPEP § 2106.05(f)). The prior art to Biggadike et al. (US 10,047,115 B2) discloses examples of anti-neoplastic agents which are routine, well-understood and conventional in the art. Said portions of the prior art are, for example, [column 25, line 34 through column 32, line 57]. In addition, the instant Specification discloses lists of similar 
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself [Step 2B: NO; See MPEP § 2106.05].
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

2.  	With respect to claims 14-20, the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because they recite a program product and a system on computer storage media.    Therefore the claims read on carrier waves and include transitory propagating signals. (In re Nuijten, Federal. Circuit, 2006).  It is noted that the recitation of a "non-transitory computer-readable medium" would overcome the rejection with respect to this issue under 101.
	

	




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

A.	Claims 1, 5-6, 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Király et al. (2012 IEEE 12th International Conference on Data Mining Workshops (pp. 131-138) in view of Riaz et al. (Cell, (2017) 171(4), pp.934-949).  
Claim 1 recites a computer-implemented method comprising: inputting, to a processor, genomic data from a plurality of subjects, wherein the genomic data for each subject of the plurality of subjects comprises first sample genomic data from a first sample taken prior to a treatment, and second sample genomic data from a second sample taken after the treatment;  determining, by the processor, a plurality of δ's for each of the plurality of subjects, wherein each δ is a genetic change in the second sample genomic data compared to the first sample genomic data; creating, by the processor, a matrix of the plurality of subjects and their features, wherein the features comprise the genetic changes or clusters of genetic changes in the plurality of δ's for each of the plurality of subjects; biclustering, by the processor, the matrix of the plurality of subjects and their features, to provide clumps of subjects, each clump of subjects sharing a common feature, wherein the common feature is a shared genetic change or shared cluster of genetic changes; and outputting, by the processor, the clumps of subjects, the common features, and the treatment. 
Regarding claim 1, the prior art to Király discloses a biclustering method for the analysis of gene expression data that can be applied to microarray or next-generation sequencing based data sets (abstract). As Király teaches that their algorithm is executed on a single processor thread, it is considered that Király fairly teaches a computer-implemented method where the steps are performed by a processor. Király teaches that when statistical testing has been applied to detect differentially expressed genes (i.e., determining a plurality of δ’s which are genetic changes in genomic data) in several sample condition comparisons, the expression status of each gene in each comparison can be presented as a matrix of -1’s (down-regulation), 0’s (no-change) and 1’s (up-regulation) (i.e., creating a matrix of comparisons and their features), and that with i.e., clumps sharing a common feature) across the comparisons (i.e., subjects) (page 133, column 2, paragraph 4). Király teaches the output of their algorithm is a list of all maximal biclusters (Algorithm 1, page 133 and Algorithm 2, page 134), where biclusters are comprised of genes only with correlated expression values (i.e., outputting the clumps of subjects and the common features) (page 137, column 1, paragraph 2). 	
Király does not teach genomic data from a plurality of subjects which comprises first sample genomic data from a first sample taken prior to a treatment, and second sample genomic data from a second sample taken after the treatment.  
However, the prior art to Riaz teaches assessing genomic changes (i.e., δ's, a genetic change in the second sample genomic data compared to the first sample genomic data) in tumors from 68 patients with advanced melanoma before and after nivolumab initiation (i.e., genomic data from a plurality of subjects, prior to and after treatment) (abstract).
	Regarding claim 1, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Király for identifying maximal biclusters of genes across comparisons with the samples of Riaz collected before and after a treatment for multiple subjects. The motivation would have been to apply a method developed for simultaneously handling up- and down-regulated genes to discover all maximal biclusters (abstract), where biclusters are able to identify gene subsets that are typically co-expressed only under a subset of samples (page 131, column 2, paragraph 1), as taught by Király, to analyze genomic changes in multiple subjects in response to a treatment in order to understand the mechanisms by which immune checkpoint blockade modulates tumor evolution 
Regarding claim 5, Király in view of Riaz teaches claim 1 as described above. As Király teaches that raw sequence reads are typically mapped to the reference genome during analysis (page 132, column 2, paragraph 5), it is considered that Király fairly teaches the limitation regarding the genomic data being from the genome of the subject. Király does not teach that the samples are biopsy samples and that the treatment is a cancer treatment or that the samples are microbiome gastrointestinal samples and the treatment is antibiotic treatment, cancer treatment, and/or immunotherapy.
However, Riaz teaches analyzing paired pre- and on-therapy biopsy samples (i.e., the first and second samples are biopsy samples), where the therapy is Nivo, or nivolumab (page 936, i.e., a cancer treatment). 
Regarding claim 6, Király in view of Riaz teaches claim 1 as described above. Király does not teach identifying a common mechanism of response to the treatment based on the common feature.
However, Riaz teaches that whole-exome sequencing revealed that mutation and neoantigen load were reduced in patients responding to treatment and that transcriptome analyses before and during nivolumab therapy revealed increases in distinct immune cell subsets, activation of specific transcriptional networks, and upregulation of immune checkpoint genes that were more pronounced in patients with response (i.e., common mechanisms of response) (abstract, page 938, column 1, paragraph 1 through column 2, paragraph 1, and page 942, column 1, paragraph 2 through column 2, paragraph 2).
Regarding claims 5-6, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Király in view of Riaz for identifying biclusters of subjects and common gene expression changes in response to a treatment with the identification of specific molecular changes in the biopsy samples correlated to patient response to cancer treatments as taught by Riaz. The motivation would have been to analyze genomic changes in multiple subjects in response to a treatment in order to understand the mechanisms by which immune checkpoint blockade modulates tumor evolution during therapy (abstract), as taught by Riaz. Thus, it would have been obvious to one of ordinary skill in the art to analyze the samples of Riaz with the analysis method of Király to identify common features among patients, because one of ordinary skill in the art would have 
Regarding claim 12, Király in view of Riaz teaches claim 1 as described above.
Király teaches that the most popular biclustering methods have been developed for discretized, and in practice, binarized data (page 131, column 2, paragraph 4). As Király shows a matrix comprised of binarized data in Figure 1 (left panel labeled BIMAX), it is considered that Király fairly teaches the limitations of the claim (i.e., binarizing the δ's prior to creating the matrix).
	Regarding claim 13, Király in view of Riaz teaches claim 1 as described above.
Király teaches performing statistical analysis to identify differentially expressed genes, and discretizing the values as 1's signifying up-regulation, -1's down-regulation and 0's no change (i.e., an expression level change of at least one gene) (page 135, column 2, paragraph 4). 
Claim 14 recites a computer program product for generating a common feature resulting from a cancer treatment, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations comprising: inputting, to a processor, genomic data from a plurality of subjects, wherein the genomic data for 
Regarding claim 14, the prior art to Király discloses a biclustering method for the analysis of gene expression data that can be applied to microarray or next-generation sequencing based data sets (abstract). As Király teaches that their algorithm (i.e., executable instructions) is executed on a single processor thread, it is considered that Király fairly teaches a system where executable instructions cause the processor to perform the operations. Király teaches when statistical testing has been applied to detect differentially expressed genes (i.e., determining a plurality of δ’s which are genetic changes in genomic data) in several sample condition comparisons, the expression status of each gene in each comparison can be presented as a matrix of -1’s (down-regulation), 0’s (no-change) and 1’s (up-regulation) (i.e., creating a matrix of comparisons and their features), and that with biclustering, it is then possible to discover groups of genes with similar regulation patterns (i.e., clumps sharing a common feature) across the comparisons (page 133, column 2, paragraph 4). Király teaches the output of their algorithm is a i.e., outputting the clumps of subjects and the common features) (page 137, column 1, paragraph 2). 
	Király does not teach that the genomic data from a plurality of subjects which comprises first sample genomic data from a first sample taken prior to a treatment, and second sample genomic data from a second sample taken after the treatment.
	However, the prior art to Riaz teaches assessing genomic changes (i.e., δ's, a genetic change in the second sample genomic data compared to the first sample genomic data) in tumors from 68 patients with advanced melanoma before and after nivolumab initiation (i.e., genomic data from a plurality of subjects, before and after treatment) (abstract).
	Regarding claim 14, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Király for identifying maximal biclusters of genes across comparisons with the samples of Riaz collected before and after a treatment for multiple subjects. The motivation would have been to apply a method developed for simultaneously handling up- and down-regulated genes to discover all maximal biclusters (abstract), where biclusters are able to identify gene subsets that are typically co-expressed only under a subset of samples (page 131, column 2, paragraph 1), as taught by Király, to analyze genomic changes in multiple subjects in response to a treatment in order to understand the mechanisms by which immune checkpoint blockade modulates tumor evolution during therapy (abstract), as taught by Riaz. Thus, it would have been obvious of one of ordinary skill in the art to replace the data analyzed by the prior art to Király with the data of the prior art to Riaz, because one of ordinary skill in the art would have been able to carry out such a 
	Regarding claim 19, Király in view of Riaz teaches claim 14 as described above. Király teaches that the most popular biclustering methods have been developed for discretized, and in practice, binarized data (page 131, column 2, paragraph 4). 
Claim 20 recites a system for generating a common feature resulting from a cancer treatment comprising: a processor; and a computer readable storage medium storing comprising executable instructions that, when executed by the processor, cause the processor to perform operations comprising: inputting, to a processor, genomic data from a plurality of subjects, wherein the genomic data for each subject of the plurality of subjects comprises first sample genomic data from a first sample taken prior to a treatment, and second sample genomic data from a second sample taken after the treatment; determining, by the processor, a plurality of δ's for each of the plurality of subjects, wherein each δ is a genetic change in the second sample genomic data compared to the first sample genomic data; creating, by the processor, a matrix of the plurality of subjects and their features, wherein the features comprise the genetic changes or clusters of genetic changes in the plurality of δ's for each of the plurality of subjects; biclustering, by the processor, the matrix of the plurality of subjects and their features, to provide clumps of subjects, each clump of subjects sharing a common feature, wherein the common feature is a shared genetic change or shared cluster of genetic changes; and outputting, by the processor, the clumps of subjects, the common features, and the treatment.
claim 20, the prior art to Király discloses a biclustering method for the analysis of gene expression data that can be applied to microarray or next-generation sequencing based data sets (abstract). As Király teaches that their algorithm (i.e., executable instructions) is executed on a single processor thread, it is considered that Király fairly teaches a system where executable instructions cause the processor to perform the operations. Király teaches when statistical testing has been applied to detect differentially expressed genes (i.e., determining a plurality of δ’s which are genetic changes in genomic data) in several sample condition comparisons, the expression status of each gene in each comparison can be presented as a matrix of -1’s (down-regulation), 0’s (no-change) and 1’s (up-regulation) (i.e., creating a matrix of comparisons and their features), and that with biclustering, it is then possible to discover groups of genes with similar regulation patterns (i.e., clumps sharing a common feature) across the comparisons (page 133, column 2, paragraph 4). Király teaches the output of their algorithm is a list of all maximal biclusters (Algorithm 1, page 133 and Algorithm 2, page 134), where biclusters are comprised of genes only with correlated expression values (i.e., outputting the clumps of subjects and the common features) (page 137, column 1, paragraph 2). 
	Király does not teach that the genomic data from a plurality of subjects which comprises first sample genomic data from a first sample taken prior to a treatment, and second sample genomic data from a second sample taken after the treatment.
	However, the prior art to Riaz teaches assessing genomic changes (i.e., δ's, a genetic change in the second sample genomic data compared to the first sample genomic data) in tumors from 68 patients with advanced melanoma before and after nivolumab initiation (i.e., genomic data from a plurality of subjects, before and after treatment) (abstract).
claim 20, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Király for identifying maximal biclusters of genes across comparisons with the samples of Riaz collected before and after a treatment for multiple subjects. The motivation would have been to apply a method developed for simultaneously handling up- and down-regulated genes to discover all maximal biclusters (abstract), where biclusters are able to identify gene subsets that are typically co-expressed only under a subset of samples (page 131, column 2, paragraph 1), as taught by Király, to analyze genomic changes in multiple subjects in response to a treatment in order to understand the mechanisms by which immune checkpoint blockade modulates tumor evolution during therapy (abstract), as taught by Riaz. Thus, it would have been obvious of one of ordinary skill in the art to replace the data analyzed by the prior art to Király with the data of the prior art to Riaz, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would have been reasonably predicted, as Király does not limit the types of comparisons applicable to their method, and measuring genetic changes in response to a treatment, as taught by Riaz, is common in the art.
B. 	Claims 2, 4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Király et al. in view of Riaz et al., as applied to claims 1 and 14, and in further view of Gusenleitner et al. (Bioinformatics (2012), 28(19), pp.2484-2492).   
Regarding claim 2, Király in view of Riaz teaches claim 1 as described above. Király does not teach permuting and re-biclustering the matrix.  However, the prior art to Gusenleitner teaches a method to transform gene expression profiles into binary gene set profiles by discretizing results of gene set enrichment analyses and  applying an iterative bi-clustering algorithm to identify groups of gene sets that are coordinately associated with groups of phenotypes across multiple studies (abstract). Gusenleitner teaches permuting the sample labels (i.e., of the matrix) of real datasets by random shuffle to determine what modules are recovered (page 2486, column 2, paragraph 1), where modules are groups of phenotypes whose gene expression profiles are enriched in similar gene sets (page 2485, column 1, paragraph 1). As the permuted matrix produced by the change in sample labels would have had to be re-biclustered to produce the modules, it is considered that Gusenlietner fairly teaches the limitations of the claim.
Regarding claim 4, Király in view of Riaz teaches claim 1 as described above. Király does not teach correlating the common feature and a phenotype of the clump of subjects
	However, Gusenleitner teaches a meta-analysis of breast cancer studies, where iBBiG extracted novel gene set—phenotype associations (i.e., common feature-phenotype correlation) that predicted tumor metastases within tumor subtypes (abstract).
	Regarding claim 15, Király in view of Riaz teaches claim 14 as described above. Király does not teach permuting and re-biclustering the matrix.
	However, the prior art to Gusenleitner teaches a method to transform gene expression profiles into binary gene set profiles by discretizing results of gene set enrichment analyses and
apply a new iterative bi-clustering algorithm to identify groups of gene sets that are coordinately associated with groups of phenotypes across multiple studies (abstract). Gusenleitner teaches that permuting the sample labels (i.e., of the matrix) of real datasets by random shuffle to determine what modules are recovered (page 2486, column 2, paragraph 1), where modules are groups of 
Regarding claims 2, 4, and 15, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Király in view of Riaz for identifying biclusters of subjects and common gene expression changes in response to a treatment with the method of Gusenleitner for identifying gene set and phenotype correlations, as well as permuting and re-biclustering the matrix.  The nature of the problem to be solved, identifying biclusters of subjects and common gene expression changes as taught by Király in view of Riaz, as well as the need to correlate identified biclusters with phenotypes and to test for the generation of spurious results, as taught by Gusenleitner, to accomplish this goal, would have led one of ordinary skill in the art to choose a combination of appropriate analysis methods, in order to use gene set analysis to identify such gene sets whose expression distinguishes biological conditions, even if single-gene analysis fails to find significant associations with the phenotype (page 2484, column 1, paragraph 2), while demonstrating the recovery of only small modules with low or negative weighted scores (i.e., a test for the generation of false negative results) (page 2485, column 1, paragraph 1), as taught by Gusenleitner. Therefore, it would have been obvious to use the methods of Király in view of Riaz in combination with the methods of Gusenleitner to identify gene set-phenotype associations. .
C. 	Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Király et al. in view of Riaz et al., as applied to claims 1 and 14, and in further view of Supper et al. (BMC bioinformatics (2007), 8(1), pp.1-14).  
Regarding claim 3, Király in view of Riaz teaches claim 1 as described above. Király does not teach connecting the clumps of subjects by a feature edge for clumps.
	However, the prior art to Supper teaches a probabilistic clustering approach for 3D gene-condition-time datasets, which defined three types of modules which are essentially different types of biclusters (abstract). Supper teaches that biclustering algorithms mine for subsets of genes and conditions within a permutable matrix of expression values to extract modules (i.e., clumps) (page 3, column 1, paragraph 1). Supper teaches connecting modules with edges that indicate the amount of overlap, in terms of the number of genes, between the modules (page 11, column 2, paragraph 5, and Figures 3 and 5). 
	Regarding claim 16, Király in view of Riaz teaches claim 14 as described above. Király does not teach connecting the clumps of subjects by a feature edge for clumps.
	However, the prior art to Supper teaches a probabilistic clustering approach for 3D gene-condition-time datasets, which defined three types of modules which are essentially different i.e., clumps) (page 3, column 1, paragraph 1). Supper teaches connecting modules with edges that indicate the amount of overlap, in terms of the number of genes, between the modules (page 11, column 2, paragraph 5, and Figures 3 and 5). 
	Regarding claims 3 and 16, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Király in view of Riaz for identifying biclusters of subjects and common gene expression changes in response to a treatment with the method for connecting modules as taught by Supper. It would have been obvious to make connections between the modules based on the data being analyzed and the question being asked, i.e., to identify connections between modules that share common subjects and common genetic changes. The nature of the problem to be solved, identifying biclusters of subjects and common gene expression changes as taught by Király in view of Riaz, as well as the need to visualize the relationship between the identified modules, or biclusters, as taught by Supper, to accomplish this goal, would have led one of ordinary skill in the art to choose an appropriate analysis method and visualization technique in order to visualize the number of genes shared by different modules in a graph (page 11, column 2, paragraph 5), as taught by Supper, and, by extension to the method of Király in view of Riaz, the subjects shared by the modules.  Therefore, it would have been obvious to use the edge connection graphs as shown in Supper in combination with the analysis method as taught by Király in view of Riaz to visualize the relationships between identified biclusters. 
D. 	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Király et al. in view of Riaz et al., as applied to claim 1, and in further view of Keegan et al. (US 2022/0011313 A1, priority 12/14/2018).
	Regarding claim 7, Király in view of Riaz teaches claim 1 as described above. Király does not teach comparing genomic data for a new patient subjected to the treatment with the common feature for the clump of subjects.
	However, the prior art to Keegan teaches panels of biomarkers, and methods of using comparisons of changes in the levels of these biomarkers before and during therapy to predict response and guide therapy selection [0003]. Keegan teaches comparing the levels of specific proteins (i.e., genomic data) (Table A) in initial and subsequent samples (i.e., samples subjected to treatment), and identifying a subject (i.e., a new patient) who has either decreased levels or increased/no change in the levels of the one or more proteins (i.e., common feature/same mechanism of response to the treatment) in the subsequent sample as compared to the initial sample in order to select therapy for the subjects [0005].
	Regarding claim 8, Király in view of Riaz and Keegan teaches claim 7 as described above. Király does not teach determining a further treatment for the new patient based upon the mechanism of response to the treatment.
	However, Keegan teaches that if the subject (i.e., a new patient) has decreased levels of the one or more proteins in the subsequent sample as compared to the initial sample (i.e., the mechanism of response to the treatment), selecting further doses of the immune checkpoint inhibitor (i.e., a further treatment), or if the subject has increased or no change in levels of the i.e., the mechanism of response to the treatment), and selecting a therapy comprising further doses of the immune checkpoint inhibitor and at least one additional therapy, or a therapy not comprising the immune checkpoint inhibitor (i.e., a further treatment) [0005].
	Regarding claim 9, Király in view of Riaz and Keegan teaches claim 8 as described above. Király does not teach administering the further treatment to the subject.
	However, Keegan teaches selecting and optionally administering a therapy based on the subject’s response to the treatment [0005].
Regarding claims 7-9, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Király in view of Riaz for identifying biclusters of subjects and common gene expression changes in response to a treatment with the methods of Keegan to use a common response to a cancer treatment to identify and administer a further treatment. The nature of the problem to be solved, identifying and administering appropriate further treatments to patients already undergoing treatments, as well as the need to correlate the patient’s molecular response to the initial treatment with known responses of other patients to accomplish this goal, would have led one of ordinary skill in the art to choose appropriate methods for identifying common molecular responses and further treatments based on those response. Therefore, it would have been obvious to use the methods of Király in view of Riaz to identify common molecular responses to a treatment in combination with the method of Keegan to identify and administer further treatments. The motivation would have been to overcome challenges in patient selection, treatment sequencing, and response monitoring, which are important considerations as only 10-
E. 	Claims 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Király et al. in view of Riaz et al., as applied to claim 1, and in further view of Koch et al. (American Journal of Respiratory Cell and Molecular Biology (2018), 59(2), pp.145-157).	
	Regarding claim 10, Király in view of Riaz teaches claim 1 as described above. Király does not teach determining a noise threshold for the δ's.
However, the prior art to Koch teaches the steps of a typical RNA-seq analysis (abstract). Koch teaches analyzing the distribution of expressed genes to determine the noise threshold (pages 147-148, Filtering Out Noise). 
	Regarding claim 11, Király in view of Riaz and Koch teaches claim 10 as described above. Király does not teach that determining the noise threshold for the δ's comprises determining a p-value for the δ's or a lower bound for the δ's.
	However, Koch teaches that after the initial quality control steps, outlier removal, and filtering (i.e., determining the noise threshold), the data are ready for analysis to identify differentially expressed genes, where a pairwise comparison between two groups results in an assignment of P values for each gene (page 149, Identification of DEGs and Visualization).
	Regarding claim 17, Király in view of Riaz teaches claim 14 as described above. Király does not teach determining a noise threshold for the δ's.

	Regarding claim 18, Király in view of Riaz and Koch teaches claim 17 as described above. Király does no teach that determining the noise threshold for the δ's comprises determining a p-value for the δ's or a lower bound for the δ's.
	However, Koch teaches that after the initial quality control steps, outlier removal, and filtering (i.e., determining the noise threshold), the data are ready for analysis to identify differentially expressed genes, where a pairwise comparison between two groups results in an assignment of P values for each gene (page 149, Identification of DEGs and Visualization).
Regarding claims 10-11 and 17-18, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Király in view of Riaz for identifying biclusters of subjects and common gene expression changes in response to a treatment with the method of Koch for determining a noise threshold and a P value. It would have been obvious to one of ordinary skill in the art to replace the gene expression values of Koch with the differentially expressed genes of Király, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would have been reasonably predictable. The nature of the problem to be solved, assessing changes in genes before and after treatment in the method of Király in view of Riaz, as well as the need to assess whether those changes are statistically significant to accomplish this goal, would have led one of ordinary skill in the art to choose an appropriate statistical test. Therefore, it would have been obvious to use the method of Király in view of Riaz in combination with the 

Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1631